BROWNING, Chief Judge,
concurring:
I agree that the district court’s judgment should be affirmed, but note that the issue presented is very narrow.
The Union alleges infringement only of the first amendment right of employees to associate, organize and strike. Thornhill v. Alabama, 310 U.S. 88, 102-03, 60 S.Ct. 736, 744-45, 84 L.Ed. 1093 (1940). The Union has not argued that the statutes and regulations directly involved here (8 U.S.C. §§ 1101(a)(15)(H)(ii) and 1182(a)(14); 20 C.F.R. §§ 655.0 et seq.; and 8 C.F.R. § 214.2(h)(3)), create an entitlement pro*1273tected by due process. Whether such property interest exists and, if so, whether the procedures are constitutionally sufficient to protect it are issues not presented by this case.
Moreover, the Union’s challenge is limited to a small segment of the certification process established by 20 C.F.R. § 655.200 et seq. and 8 C.F.R. § 214.2. The process has three parts: (1) an initial certification determination by a Regional Administrator of the Department of Labor; (2) an optional intermediate review stage by an Administrative Law Judge, also within the Department of Labor; (3) a final determination by the Immigration and Naturalization Service. The Union does not contend it was denied notice or an opportunity to participate in the first or third stages of the process. It challenges the adequacy only of stage two. The Union does not contend it was denied the opportunity to participate at the second stage since the district court interpreted 20 C.F.R. § 655.212 as permitting the Union to participate at this stage in the same way the employees participate — by submitting a legal memorandum to the AU. The adequacy of process at the second stage is challenged only because the regulations do not require that the Union be notified of the employer’s request for review. Because stage two review is conducted on a closed record solely to determine the legal sufficiency of the stage one review determination, 20 C.F.R. § 655.-212, and because the final decision is made only after stage three review, 8 C.F.R. § 214.2, I agree that failure to provide notice of the commencement of what is essentially an intra-agency “doublecheck” in a process that provides notice and participation in both prior and subsequent steps in the process, does not itself sufficiently impair the associational rights of the Union and its members to constitute a deprivation of those rights without due process, Mathews v. Eldridge, 424 U.S. 319, 340-42, 96 S.Ct. 893, 905-06, 47 L.Ed.2d 18 (1976), in light of the other factors mentioned by Judge Sneed.